Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 2/9/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 56, 58, 61, 63, 65-67, 71, 72, 74, 75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US 2011/0007915 A1)
Regarding claim 56, Park discloses an apparatus (Fig. 5), comprising:



obtain a location (coordinate) within the effective area of the display to produce sound in response to an initiated application (e.g., software for operating DVD/Blu-ray player) (¶ 0052) (¶ 0047, obtained from X and Y bus tracks);
cause operation of the display speaker for the initiated application, wherein the display speaker produces sound substantially from the obtained location based on at least one signal (audio signal) associated with the application and an indication (coordinates) to drive at least one of the at least two configurable sound reproducing locations, wherein the indication to drive the at least one of the at least two sound reproducing locations is configured to cause the display speaker to generate the produced sound from the display at the obtained location (¶ 0052).
Park is not relied upon to disclose 
at least one processor; and
at least one non-transitory memory including computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: perform the acts of Park.
official notice is taken that it is very well-known in the art to configure one or more memory to store program code that, when executed by one or more processors coupled with the memory, cause the one or more processor to perform acts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to configure one or more memory to store program code that, when executed by one or more processors coupled with the memory, cause the one or more processors to perform the acts of Park, the motivation being to use a well-known configuration to perform the acts of Park,
which would result in 
at least one processor; and
at least one non-transitory memory including computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: perform the acts of Park.
Regarding claim 58, Park discloses the apparatus according to claim 56, wherein the at least one signal (audio signal) associated with the application comprises at least one application 
orientation information;
contact information;
call number; or
multimedia playback information (audio signal of DVD/Blu-ray player) (¶ 0052).
Regarding claim 61, Park discloses the apparatus according to claim 56, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:
receive input from a user (¶ 0032: keyboard); and
obtain the location based, at least partially, on the input from the user (¶ 0032, 0034: keyboard is used to enter coordinates of sound, and the display speaker is controlled based on the coordinates).
Regarding claim 63, Park discloses the apparatus according to claim 56, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to cause display of at least one image (mouth) located at 
Regarding claim 65, Park discloses the apparatus according to claim 56, wherein the display comprises one of:
an organic LED display;
an inorganic LED;
an electrochromic;
an electrophoretic;
a LCD display; or
an electrowetting display (¶ 0019).
Regarding claim 66, Park discloses the apparatus according to claim 56, wherein the at least one signal associated with the application comprises an audio signal (audio signal of DVD/Blu-ray player) (¶ 0052).
Claims 67, 71, 72, 74, 75 recite similar limitations as claims 56, 61, 63, 66, 56, respectively, and are rejected for the same reasons set forth above in the rejections of claims 56, 61, 63, 66, 56, respectively.

Claim 59, 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Aarts (US 2002/0171636 A1)
Regarding claim 59, Park discloses the apparatus according to claim 56.
Park is not relied upon to disclose wherein the display speaker comprises one of:
a piezo-electric speaker;
an electrodynamic speaker; or
an electrostatic speaker.
In a similar field of endeavor, Aarts discloses 
a display speaker which comprises at least one display element of the display configured to generate sound waves from the display at a plurality of sound producing locations within an effective area of the display (e.g., Fig. 1 and ¶ 0028, but also see other embodiments) (¶ 0018: subarray) (¶ 0005);
cause the display speaker to generate sound waves from the display at the determined at least one location to produce the sound, wherein, when one or more display elements of the at least one display element, corresponding to the at least one determined location, are driven, the one or more display elements are caused to generate the sound (e.g., Fig. 1 and ¶ 0028, but also see other embodiments) (¶ 0018: subarray) (¶ 0005);
wherein the display speaker comprises one of:
a piezo-electric speaker;
an electrodynamic speaker; or
an electrostatic speaker (¶ 0028).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to: a display speaker which comprises at least one display element of the display configured to generate sound waves from the display at a plurality of sound producing locations within an effective area of the display, as taught by Aarts,
display elements of the at least one display element, corresponding to the at least one determined location, are driven, the one or more display elements are caused to generate the sound waves based on the indication;
wherein the display speaker comprises one of:
a piezo-electric speaker;
an electrodynamic speaker; or
an electrostatic speaker,
the motivation being to create a display speaker by only or mainly making use of components already present in a known display device to reduce the number of components and to miniaturize (Aarts - ¶ 0006).
Claims 69 recite similar limitations as claims 59, respectively, and are rejected for the same reasons set forth above in the rejections of claims 59, respectively.

Claim 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Chabanne et al. (US 2012/0183162 A1)
Regarding claim 62, Park discloses the apparatus according to claim 56.
Park is not relied upon to disclose wherein the display speaker is disposed within a mobile electronic device.
In a similar field of endeavor, Chabanne discloses wherein the display speaker (Fig. 6B) is disposed within a mobile electronic device (¶ 0038).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to wherein the display speaker is disposed within a mobile electronic device, as taught by Chabanne, the motivation being to perform the simple substitution of one display for another to obtain predictable results of a display that displays images and is capable of producing sound from select areas of the screen. MPEP § 2143(B).

Claim 64, 73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Chabanne in view of Nurmi et al. (US 2010/0141272 A1)
Regarding claim 64, Park discloses the apparatus according to claim 56, further comprising a 
Park is not relied upon to disclose that the sensor, input, and inputs are a touch sensor, touch inputs, and a touch input, respectively.
In a similar field of endeavor, Chabanne discloses that the display may include a touch screen (i.e. a touch sensor configured to detect touch inputs) (¶ 0038).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to the display may include a touch screen and thus a touch sensor configured to detect touch inputs, as taught by Chabanne, the motivation being to perform the simple substitution of one display for another to obtain predictable results of a display that displays images. MPEP § 2143(B).
In a similar field of endeavor, Nurmi discloses using drag-and-drop touch input on a touch screen to move objects on the screen (¶ 0023).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to using drag-and-drop touch input on a touch screen to move objects (i.e. the ball shape of Figs. 11 and 12 of Park which determines the location of the sound output) on the screen, as taught by Nurmi,
which would result in: the input being a touch input detected with the touch sensor,
the motivation being to provide more intuitive operability to a user (Nurmi - ¶ 0033).
Claims 73 recite similar limitations as claims 64, respectively, and are rejected for the same reasons set forth above in the rejections of claims 64, respectively.

Allowable Subject Matter
Claim 57, 60, 68, 70 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 57, 60, 68, 70, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687